Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending. 
Please refer to the below action.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-13, and 15-19 rejected under 35 U.S.C. 103 as being unpatentable and obvious over by Labarge et al (US 2002/0188435, A1), in view of Sullivan et al (US 9405532, A1).

     Regarding claim 1, Labarge teaches a method (The abstract of Labarge teaches a language translating system comprising said method configured to receive via a user interface generated translation request for translating a digital content item from a first language into a second language and to provide to the requesting client a translated response content into said second language), comprising: 

formatting the parameters and the content item into a representation of the translation request that is submitted for processing by a translation system (Fig. 3 shows at least the button 232 for submitting the translation request for processing by a translation system 240, the submitting further comprises which as further shown in at least para. 0011-0012 and para. 0042 formatting understoodly said parameters and the content item into a representation of the translation request that is submitted for processing by said translation system);
wherein the representation comprises a first format that is accepted by the translation system (the at least formatted HTML content S448 of Fig. 4 and content of para. 0042 further understoodly indicating said representation comprises said first format that is accepted by the translation system);

formatting the translation within a response to the translation request (the translating server of at least para. 0020 and 0067-0068 adapted for ensuring the translated content reverts to the original formatting which obviously indicate the translation response comprises a format that is accepted by a content source or the user of para. 0020 which obviously said formatting translation within said response to the translation request); wherein the response comprises a format that is accepted by a content source of the content item (the original formatting of para. 0020 and 0067-0068); and 
transmitting the response to the content source (displayed on the user display screen of para. 0020 and 0080 transmitted translated response to said user or said content source).
    However, Labarge is silent regarding wherein monitoring a status associated with processing the translation request by the translation system; and 
upon verifying completion of the translation request by the translation system: 
retrieving, from said translation system, said translation of the content item from the first language into the second language; formatting said translation within said 
    Sullivan teaches a multi-language system in at least Col. 12, lines 30-37 configured to receive from requesting users translation content requests, said translation system further noted further comprises formatting and delivering content parameters in a suitable format for transmission to the translating service, at least Col. 12, lines 50-67 further teaches said translation system further monitoring in lines 50-53 a status associated with processing the translation request by the translation system; and after verifying the completion of lines 50-53 of Col. 12, the system retrieves, reviews and validates further in lines 23-29 of Col. 13 the translated contents from said first language into said second language, the system further conducts processing on the translated contents at lines 27-29 which further includes at least formatting said translation to suitable format within a response to the translation request comprising as understood in the art obviously a second format or the like that is accepted in a case to a data content storage source of the content item and transmitting or indexing in a case said response to the content source, said translated content further cited in at least lines 55-63 of Col. 13 upon completion maybe further transmitted to a user requesting device or the like. It would have been obvious to one of ordinary skill in the art before the effective 

      Regarding claim 2 (according to claim 1), Labarge further teaches wherein formatting the parameters and the content item into the representation comprises: determining a translation method for translating the content item based on attributes of the content item (para. 0042-0044 further teaches identifier parameters detailing who suppose to conduct the translation process as said determining translation method for translating said content);
and including the translation method in the representation (the method cited further in at least para. 0042-004 further comprises the machine translation method cited in the representation of 0042-0043).

      Regarding claim 3 (according to claim 2), Labarge further teaches wherein the translation method comprises at least one of: a human translation method; and a machine translation method (the translation of at least para. 0042-0043 further comprises at least one of: a human translation method; and a machine translation method).

      Regarding claim 4 (according to claim 2), Labarge further teaches wherein the attributes comprise at least one of: a priority of the content item; a popularity of the content item; an availability of the translation method for translating from the first language into the second language; a type of content associated with the content item; and an attribute of text within the content item (the translation of at least para. 0042-0043 and 0062 further comprises at least one of: a type of content associated with the content item and an attribute of text within the content item).


      Regarding claim 6 (according to claim 1), Labarge further teaches wherein generating the user interface for specifying the parameters of the translation request comprises: outputting, in the user interface, one or more user-interface elements for selecting the content item within one or more content sources (at least 

      Regarding claim 7 (according to claim 6), Labarge further teaches wherein the one or more content sources comprise at least one of: a content management system; and an external content source (at least Fig. 3. and para/ 0036 further implies said content sources 220 or 205 further comprise understoodly at least one of an external content source).

      Regarding claim 8 (according to claim 1), Labarge further teaches wherein formatting the parameters and the content item into the representation of the translation request comprises: adding one or portions of the content item, the parameters, and one or more identifiers as fields in the representation (said formatting parameters and the content item into the representation of the translation request of para. 0042 and 0062 further entails adding one or portions 1043 of the content item, the at least parameters 1031, 1033, and one or more path identifiers and file identifier of para. 0044 as fields in the representation).



      Regarding claim 10 (according to claim 1), Labarge further teaches wherein formatting the parameters and the content item into the representation of the translation request comprises: converting the translation request into the first format (at least para. 0020, 0067-0068 further teaches converting the translation request into the first format).

      Regarding claim 11 (according to claim 1), Labarge further teaches wherein the parameters comprise at least one of: the second language; a translation method; and a priority (said parameters comprise at least one of: para. 0050-0051 the second language and at least para. 0042 an 0062 a translation method).

      Regarding claim 12 (according to claim 1), Labarge is silent regarding wherein the status comprises at least one of: pending; cancelled; awaiting review; approved; and rejected.
     Sullivan further teaches said translation system further monitoring at least in Col. 12, lines 50-53 and lines 13-29 of Col. 13 a status associated with processing 

   Regarding claim 13, Labarge teaches a system (Labarge teaches a system of para. 0011-0013 comprising a computer readable product comprising: one or more processors and memory storing instructions that, when executed by the one or more processors  receive generated translation request via a user interface for translating a digital content item from a first language into a second language and to provide to the requesting client a translated response content into said second language),
comprising: one or more processors (para. 0013); and memory (para. 0013) storing instructions that, when executed by the one or more processors, cause the system to: generate a user interface for specifying parameters of a translation request for translating a content item from a first language into a second language (generated 
format the parameters and the content item into a representation of the translation request that is submitted for processing by a translation system (Fig. 3 shows at least the button 232 for submitting the translation request for processing by a translation system 240, the submitting further comprises which as further shown in at least para. 0011-0012 and para. 0042 formatting understoodly said parameters and the content item into a representation of the translation request that is submitted for processing by said translation system);
wherein the representation comprises a first format that is accepted by the translation system (the at least formatted HTML content S448 of Fig. 4 and content of para. 0042 further understoodly indicating said representation comprises said first format that is accepted by the translation system);
retrieve, from the translation system, a translation of the content item from the first language into the second language (para. 0020 and 0080 further entails at least the 
format the translation within a response to the translation request (the translating server of at least para. 0020 and 0067-0068 adapted for ensuring the translated content reverts to the original formatting which obviously indicate the translation response comprises a format that is accepted by a content source or the user of para. 0020 which obviously said formatting translation within said response to the translation request); wherein the response comprises a format that is accepted by a content source of the content item (the original formatting of para. 0020 and 0067-0068); and 
transmit the response to the content source (displayed on the user display screen of para. 0020 and 0080 transmitted translated response to said user or said content source).
    However, Labarge is silent regarding wherein monitor a status associated with processing the translation request by the translation system; and upon verifying completion of the translation request by the translation system: retrieve, from said translation system, said translation of the content item from the first language into the second language; format said translation within a response to the translation request, wherein said response comprises a second format that is accepted by a 
      Sullivan teaches a multi-language system in at least Col. 12, lines 30-37 configured to receive from requesting users translation content requests, said translation system 
further noted further comprises formatting and delivering content parameters in a suitable format for transmission to the translating service, at least Col. 12, lines 50-67 further teaches said translation system further monitoring in lines 50-53 a status associated with processing the translation request by the translation system; and after verifying the completion of lines 50-53 of Col. 12, the system retrieves, reviews and validates further in lines 23-29 of Col. 13 the translated contents from said first language into said second language, the system further conducts processing on the translated contents at lines 27-29 which further includes at least formatting said translation to suitable format within a response to the translation request comprising as understood in the art obviously a second format or the like that is accepted in a case to a data content storage source of the content item and transmitting or indexing in a case said response to the content source, said translated content further cited in at least lines 55-63 of Col. 13 upon completion maybe further transmitted to a user requesting device or the like. It would have been obvious to one of ordinary skill in the art before the effective filing date of 

      Regarding claim 15 (according to claim 13), Labarge further teaches wherein formatting the parameters and the content item into the representation comprises: selecting a translation method for translating the content item based on attributes of the content item (para. 0042-0044 and 0062 further teaches identifier parameters detailing who supposed to conduct the translation process as said selecting translation method for translating said content);  wherein the translation method comprises human translation or machine translation (the translation of at least para. 0042-0043 further comprises at least one of: a human translation method; and a machine translation method); and including the translation method in the 

      Regarding claim 16 (according to claim 15), Labarge further teaches wherein the attributes comprise at least one of: a priority of the content item; a popularity of the content item; an availability of the translation method for translating from the first language into the second language; a type of content associated with the content item; and an attribute of text within the content item (the translation of at least para. 0042-0043 and 0062 further comprises at least one of: a type of content associated with the content item and an attribute of text within the content item).

      Regarding claim 17 (according to claim 13), Labarge further teaches wherein formatting the parameters and the content item into the representation of the translation request comprises: adding one or portions of the content item, the parameters, and one or more identifiers as fields of structured data in the representation (said formatting parameters and the content item into the representation of the translation request of para. 0042 and 0062 further entails adding one or portions 1043 of the content item, the at least parameters 1031, 1033, and one or more path identifiers and file identifier of para. 0044 as fields in 

      Regarding claim 18 (according to claim 13), Labarge further teaches wherein the parameters comprise at least one of: the second language; a translation method; and a priority (said parameters comprise at least one of: para. 0050-0051 the second language and at least para. 0042 an 0062 a translation method).

   Regarding claim 19, Labarge teaches a non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method (Labarge teaches a system of para. 0011-0013 comprising a computer readable product comprising: one or more processors and memory further comprising said method to receive generated translation request via a user interface for translating a digital content item from a first language into a second language and to provide to the requesting client a translated response content into said second language), comprising: 
generating a user interface for specifying parameters of a translation request for translating a content item from a first language into a second language (generated user interface of at least Fig. 3 is understoodly generated for specifying parameters 
formatting the parameters and the content item into a representation of the translation request that is submitted for processing by a translation system (Fig. 3 shows at least the button 232 for submitting the translation request for processing by a translation system 240, the submitting further comprises which as further shown in at least para. 0011-0012 and para. 0042 formatting understoodly said parameters and the content item into a representation of the translation request that is submitted for processing by said translation system);
wherein the representation comprises a first format that is accepted by the translation system (the at least formatted HTML content S448 of Fig. 4 and content of para. 0042 further understoodly indicating said representation comprises said first format that is accepted by the translation system);
retrieving, from the translation system, a translation of the content item from the first language into the second language (para. 0020 and 0080 further entails at least the retrieving translation of the content item from the first language into the second language from the translation server system); 

transmitting the response to the content source (displayed on the user display screen of para. 0020 and 0080 transmitted translated response to said user or said content source).
    However, Labarge is silent regarding wherein monitoring a status associated with processing the translation request by the translation system; and 
upon verifying completion of the translation request by the translation system: 
retrieving, from said translation system, said translation of the content item from the first language into the second language; formatting said translation within said response to the translation request, and wherein said response comprises a second format that is accepted by a content source of the content item and transmitting said response to the content source.

further noted further comprises formatting and delivering content parameters in a suitable format for transmission to the translating service, at least Col. 12, lines 50-67 further teaches said translation system further monitoring in lines 50-53 a status associated with processing the translation request by the translation system; and after verifying the completion of lines 50-53 of Col. 12, the system retrieves, reviews and validates further in lines 23-29 of Col. 13 the translated contents from said first language into said second language, the system further conducts processing on the translated contents at lines 27-29 which further includes at least formatting said translation to suitable format within a response to the translation request comprising as understood in the art obviously a second format or the like that is accepted in a case to a data content storage source of the content item and transmitting or indexing in a case said response to the content source, said translated content further cited in at least lines 55-63 of Col. 13 upon completion maybe further transmitted to a user requesting device or the like. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Labarge in view of Sullivan  to include wherein said monitoring status associated with processing the translation 
as discussed above, as Labarge in view of Sullivan are in the same field of endeavor of 
formatting parameters and the content item into a representation of the translation request that is submitted for processing by a translation system in at least a first format that is accepted by the translation system, the system upon completion of the translation request from the first language to the second language further formatting the translation response in a format suitable to the requesting user device, Sullivan further complements Labarge in the sense that the Sullivan monitors and tracked the translation’s progress of the translation requests, as the translated contents after completion  undergo a plurality of processes, which include at least reformatting the translated contents based on a destination device or destination user which further comprises obviously formatting said translation within said response to the translation request, and to at least a second format that is accepted by a content source of the content item as one skill in the art would 

Claims 5, 14, and 20 rejected under 35 U.S.C. 103 as being unpatentable and obvious over by Labarge in view of Sullivan, and further in view of Feinstein et al (US 2020/0098352, A1).

       Regarding claim 5 (according to claim 1), Labarge is silent regarding further comprising: storing the translation in a location with a mapping to the second language; and using the mapping to serve the translation from the location in response to a resource request that includes the content item and the second language.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Labarge in view of Sullivan, and further in view of Feinstein to include wherein said storing  translation in a location with a mapping to the second language; and using the mapping to serve the translation from the location in response to a resource request that includes the content item and the second language, as discussed above, as Labarge in view of Sullivan, and further in view of Feinstein are in the same field of endeavor for processing a content translation by a language translation system, Feinstein further complements Labarge in in view of Sullivan, in the sense that the Feinstein creates a storage identifier mapped to each stored translated content with a mapping to each translated or second language, said mapping as would be appreciated in the art allow for easier and faster content retrieval when requested by a user of system to serve obviously said translation from the location in response to a resource request or the like that includes obviously said content item 

       Regarding claim 14 (according to claim 13), Labarge is silent regarding further the memory further stores instructions that, when executed by the one or more processors, cause the system to: store the translation in a location with a mapping to the second language; and use the mapping to serve the translation from the location in response to a resource request that includes the content item and the second language.
    Feinstein teaches in at least para. 0090 the translation module configured to translate contents based on a request from a first language to a second language, and further configured for storing the translation in a location with a mapping to the second language it is obviously understood said system would be obviously equipped to recall or using said mapping to serve the translation from the location in response to a request that includes the content item and the second language. It 

        Regarding claim 20 (according to claim 19), Labarge is silent regarding further the method further comprising: storing the translation in a location with a mapping to the second language; and using the mapping to serve the translation from the location in response to a resource request that includes the content item and the second language.
         Feinstein teaches in at least para. 0090 the translation module configured to translate contents based on a request from a first language to a second language, and further configured for storing the translation in a location with a mapping to the second language it is obviously understood said system would be obviously equipped to recall or using said mapping to serve the translation from the location in response to a request that includes the content item and the second language. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Labarge in view of Sullivan, and further in view of Feinstein to include wherein said storing  translation in a location with a mapping to the second language; and using the mapping to serve the translation from the location in response to a resource request that includes the content item and the second language, as discussed above, as 

Conclusion
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384. The examiner can normally be reached 9 AM- 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        3/2/2022